Citation Nr: 0732174	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether severance of service connection for right eye retinal 
vasculopathy was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to June 
1965 and from June 1968 to November 1969.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2004 rating decision from the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A rating decision in October 2003 granted service 
connection for right eye retinal vasculopathy without 
addressing the question of finality of a prior unappealed 
denial of service connection. 
 
2.  The grant of service connection for right eye retinal 
vasculopathy was clearly and unmistakably erroneous.
 

CONCLUSION OF LAW

The grant of service connection for right eye retinal 
vasculopathy was clearly and unmistakably erroneous and 
service connection was therefore appropriately severed.  38 
U.S.C.A. § 5112(b)(6) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.103(b)(2), 3.105(d) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that in a February 1991 rating 
decision, the RO denied service connection for right eye 
disability on the basis that it existed prior to service and 
was not aggravated therein.  The veteran did not appeal that 
determination.  The veteran subsequently reopened his claim 
for service connection and by rating action in October 2003 
rating decision, the RO granted service connection for right 
eye retinal vasculopathy, citing to a QTC examination report 
in September 2003 wherein the examiner expressed an opinion 
that the right eye retinal vasculopathy was more than likely 
related to the injury that caused the remote left eye 
traumatic corneal abrasions that is service connected.  In a 
January 2004 proposed rating decision, the RO advised the 
veteran of the intent to sever service connection for this 
disorder.  

In the January 2004 Proposal to Sever Service Connection and 
the May 2004 rating decision effectuating this proposal, the 
RO determined that the grant of service connection for right 
eye retinal vasculopathy was clearly and unmistakable 
erroneous.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  Specifically, when severance 
of service connection is warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The veteran will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. §§ 
3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991). 

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.  Upon review, with the 
issuance of the proposed rating decision and notice of 
severance, it appears that VA has complied with relevant due 
process considerations with respect to the severance, and the 
veteran does not contend otherwise.  See 38 C.F.R. § 
3.105(d). 
 
Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993). 

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. Daniels, 10 Vet. App. 
at 480. 
 
The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance, 'the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.'"  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id. 

A February 1965 service medical record noted that the veteran 
struck his right eye while playing football.  In July 1968, 
the veteran injured his left eye after being struck with a 
tree limb.  The left eye injury was noted as occurring in the 
line of duty.  However, the Medical Board Evaluation found 
that the veteran also suffered from a macula hole in his 
right eye that existed prior to his military service.  The 
veteran himself stated that he injured his right eye as a 
child.  See Service Medical Records (July 1968, Oct. 1968, 
Mar. 1969); see also VA examination (Feb. 1971) (noting the 
history of the childhood injury).  There was no evidence of 
in-service aggravation.       

In September 2003, the veteran underwent a VA examination.  
The examiner did not review the veteran's claim's file.  
Instead, the examiner relied on the facts as provided by the 
veteran.  The examiner stated that the veteran had a 
traumatic injury to his face and eyes approximately thirty 
years ago and developed a retinal vasculopathy in the right 
eye.  The examiner commented that the etiology was very 
difficult to diagnose and may be related to a vasculitis or 
to an old retinal vascular occlusion.  The examiner opined 
that the retinal vasculopathy was more than likely related to 
trauma thirty years ago.     

It is clear that the correct facts and regulations were not 
applied in the October 2003 rating decision.  First the 
rating action in October 2003 never addressed the question 
concerning finality of the unappealed RO decision in 1991.  
There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)]. Because 
the appellant filed his claim later than 2001, the new 
version of the law is applicable in this case. Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The decision in question in this case was based on the 
September 2003 examiner's opinion who based his opinion on 
the inaccurate and incomplete history provided by the 
veteran.  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claim's 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  In this case, a Medical Board 
Evaluation reviewed the veteran's medical records and 
determined that the macula hole in his right eye existed 
prior to service and was not aggravated in-service.  The 
examiner in 2003 never addressed the question, instead only 
saying the right eye disability was the result of a right eye 
injury that occurred 30 years previously, even though there 
was no evidence of such a right eye injury in the record.  
This amounts to no more than a recitation of lay assertions 
of medical causation which can not serve as new and material 
evidence for reopening claims.  Moray v. Brown, 5 Vet. 
App.211 (1993)

In this case, the question of new and material evidence was 
not even addressed in the 2003 decision and, moreover, basing 
the grant of service connection on the September 2003 VA 
examiner's opinion was clearly and unmistakable erroneous 
because it was really a statement of history as related by 
the veteran unenhanced by any independent medical judgment on 
the part of the examiner.  Accordingly, the Board finds that 
the veteran's October 2003 grant of service connection for 
right eye retinal vasculopathy was clearly and unmistakably 
erroneous and severance is therefore proper.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Aug. 2003, Mar. 2004).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's right eye retinal vasculopathy and 
military service exists, VA has no duty to obtain a medical 
opinion.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.
 

ORDER

Severance of service connection for right eye retinal 
vasculopathy was proper.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


